 ORE-IDA POTATO PRODUCTS, INC., ETC.271Ore-Ida Potato Products,Inc. and Oregon Frozen Foods Com-panyandFernMillerandAmalgamated Meat Cutters andButcher Workmen ofAmerica, AFL-CIO.Case No. 36-CA-912.January 01, 1960DECISION AND ORDEROn September 2, 1959, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, Respondentsfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provision of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Ore-Ida PotatoProducts, Inc. and Oregon Frozen Foods Company, Ontario, Oregon,their officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership of any of their employees in Amal-gamated Meat Cutters and Butcher Workmen of America, AFL-CIO,or any other labor organization, by discharging or refusing to employany person or in any other manner discriminating against any em-ployee in regard to his hire, tenure, or any term or condition of em-ployment, except as authorized by Section 8 (a) (3) of the NationalLabor Relations Act, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,'We have adopted the Trial Examiner's credibility findings for we are not convincedby a clear preponderance of all the relevant evidence that his credibility resolutions areincorrectAinsworth Precision Castings Company,Division of Harsco Corp,125).NLRB 601.126 NLRB No. 19. 272DECISIONSOF NATIONALLABOR RELATIONS BOARDjoin, or assist any labor organization, to join or assist AmalgamatedMeat Cutters and Butcher Workmen of America, AFL-CIO, to bar-gain collectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Fern Miller immediate and full reinstatement to herformer or a substantially equivalent position without prejudice to herseniority and other rights and privileges, and make her whole in themanner, according to the method, and under the terms set forth inthe section of the Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary or appropriate to an analysis of theamounts of backpay due and the rights of reemployment under theterms of this Order.(c)Post at their principal place of business in Ontario, Oregon,copies of the notice attached hereto marked "Appendix A." 2 Copiesof said notice, to be furnished by the Regional Director for the Nine-teenth Region, shall, after being duly signed by an authorized rep-resentative of the Respondents, be posted by them immediately uponreceipt thereof and maintained by them for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the said Respondents to insure that the said notices are not al-tered, defaced, or covered by other material.(d)Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondents have taken to comply therewith.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that : ORE-IDA POTATO PRODUCTS, INC., ETC.273WE WILL NOT discourage membership by any of our employeesin Amalgamated Meat Cutters and Butcher Workmen of Amer-ica,AFL-CIO, or in any other labor organization,by discharg-ing or refusing to employ any person, or in any other mannerdiscriminating against any employee in regard to his hire, tenureof employment,or any other term or condition of employmentexcept as authorized by Section 8(a) (3) of the National LaborRelations Act, as modified by the Labor-Management Reportingand DisclosureAct of 1959.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization,to form, join,or assist any labor organization, tojoin or assist Amalgamated Meat Cutters and Butcher Workmenof America, AFL-CIO, to bargain collectively through repre-sentatives of their own choosing,to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection,and to refrain from any or all such activities,exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a) (3) of the NationalLabor Relations Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL offer to Fern Miller immediate and full reinstate-ment to her former or a substantially equivalent position withoutprejudice to her seniority and other rights and privileges, andmake her whole for any loss of pay she may have suffered as aresult of our discrimination against her.All of our employees are free to become, remain,or refrain frombecoming or remaining members of any labor organization,exceptto the extent that this right may be affected by an agreement in con-formity with Section 8(a) (3) of the National Labor Relations Act,as modified by the Labor°Management Reporting and Disclosure Actof 1959.ORE-IDA POTATOPRODUCTS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)OREGONFROZEN FOODSCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticomust remainposted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any othermaterial.554461-60-vol. 126-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTkTEMENT OF THE CASEThe complaint in this proceeding, issued by the General Counsel of the NationalLabor Relations Board (herein called the Board), alleges that the Respondents,Ore-Ida Potato Products, Inc. and Oregon Frozen Foods Company, discharged anemployee named Fern Miller on or about December 13, 1958, and have since refusedto reinstate her because she was a union member and engaged m activities protectedby Section 7 of the National Labor Relations Act, as amended (61 Stat. 136-163;also referred to herein as the Act); and that by their conduct in the premises, theRespondents violated Sections 8(a)(1) and (3) of the Act.'Pursuant to notice duly served by the General Counsel upon Miller and eachRespondent, a hearing was held before me, as duly designated Trial Examiner, onMarch 31 and April 1, 1959, at Ontario, Oregon.A labor organization namedAmalgamated Meat Cutters and Butcher Workmen of America, AFL-CIO (referredto herein at the Intervenor or the Union), appeared at the hearing and moved forleave to intervene in this proceeding as a party.The motion was granted.TheGeneral Counsel, the Union, and the Respondents appeared through, and wererepresented by, respective counsel.All parties were afforded a full opportunityto be heard, examine and cross-examine witnesses, adduce evidence, file briefs, andsubmit oral argument. I have read and considered the briefs filed with me sincethe close of the hearing 2Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.NATURE OF TILE RESPONDENTS' BUSINESS; JURISDICTION OF THE BOARDOre-Ida Potato Products, Inc. and Oregon Frozen Foods Company (respectivelyreferred to herein as Ore-Ida and Oregon Foods) are Oregon corporationsEachmaintains its principal office and place of business in Ontario, Oregon, where Ore-Idaisengaged in the business of processing and shipping potato products, and OregonFoods in the business of processing and shipping corn products.The Respondentsshare and use common office, production, and plant facilities in Ontario; employthe same office and maintenance personnel; share the services of many productionemployees; and have substantially the same officers.A majority of the shares ineach corporation is held by the same individuals, and "many" of the directors ofone enterprise serve on the board of the other.As the complaint alleges, andthe answer concedes, the Respondents constitute, and have been at all times materialto the issues in this proceeding, "a single employer within the meaning of Section2(2) of the Act."During the course of its business in 1958, each Respondent shipped productsvalued in excess of $100,000 from its place of business in Oregon to purchasersof such products located outside the State.By reason of such interstate shipments,each Respondent has been, at all times material to theissues inthis proceeding,engaged in interstate commerce within the meaning of the Act.Accordingly, theBoard has jurisdiction over the subject matter of this proceeding.1The complaint, which was issued on March 3, 1959, is based upon a charge filed withthe Board by Fern Miller on December 22, 1958 (according to an admitted allegation ofthe complaint, although a copy of the ch.uge in evidence specifies December 24, 1958, asthe filing date).Copies of the complaint and charge have been duly served upon eachRespondent2The transcript of the hearing contains garbled or otherwise erroneous transcriptions,and misspelled words, at a substantial number of pointsThe inaccuracies include theimputation to me of statements made by anotherThus at one point (p 250 of thetranscript) I am erroneously quoted as saying that I "would like to recall" a witnessThis statement and various other related remarks imputed to me were actually made bythe attorney who appeared for the General CounselMy only participation in therelevantdiscussionwas to state that I would not delay the hearing for the production ofthe document unless I could "clearly see (its) relevancy"Also, one may ante, inpassing, that the witness, Fern Miller, was not "duly sworn," as the transcript wouldhave it, butdeclined to take the oath because of religious considerationsShe was per-mitted to testify upon her affirmation to tell the truth. In any case, notwithstanding thestate of the transcript, it does adequately reflect the material facts and issues presentedat the hearing, and, therefore, I deem it unnecessary, particularly in the absence of amotion inthe premises by any party, to enter an order correcting the record ORE-IDA POTATOPRODUCTS, INC., ETC.275H. THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of America,AFL-CIO,admitspersons employedby theRespondents to membership,and is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementOne of the production facilities maintained by the Respondents at their plant isa packaging room or department.A description of some aspects of the operationof the department is appropriate to a resolution of the issues.As its name suggests,the basic function of the department is to package productsproduced in the plant.Much of the time, the department operates around theclock, employing three successive shifts of employees.The packaging operationsrelevant here are performed along a moving belt described in the record as a "line."There are several lines in the department,each requiring the services of some 9or 10 employees,including so-called "check weighers,""casers," and a "wrappergirl."In a typical line operation,"small boxes"containing the processedproduct(french fried potatoes,for example)move on the line first to the check weigherswhose function it is to weight the cartons in order to assure a proper weight.The boxes then proceed to a machine which closes them.After this operation, thecontainersmove to another machine which wraps them in paper.It is the dutyof the wrapping girl, as one witness(Fern Miller)testified,"towatch and see ifthe paper is wrapping correctly and straight,the coloring(of the paper)is right,that the wrapper(machine) is sealing. . .the carton and that it goes on downto the caser."If the paper is not of a prescribed color, or the wrapping machinerequires adjustment,it is the customary procedure for the wrapping girl to notifyher immediate supervisor(Various employees known as "quality control girls"also have the duty of checking the color of the paper.However, they are notalways available in the vicinity of the lines.Their headquarters are in an areaof the packaging department known as the U.S.D.A. office.) 3Following thewrapping operation,the containers move to the casers whose function it is to packthem in larger cartons preparatory to shipment.Each line is supervised by a so-called lineman who, since at least some time inOctober or November 1958, has been vested with authority to transfer employeeson his line from one task to another,and to discharge them.In addition to hissupervisory functions,the lineman has the duty of having the prescribed paperreadily available for the wrapper, loading the paper into the machine,changingthe paper if discolored,and making such repairs to the machine as are within hiscompetence.The linemen on a given shift are subject to the supervision of a fore-man who directs the work of the packaging department on his shift.There is nodoubt that the linemen and foremen are supervisors within the meaning of Section2(11) of the Act.Fern Miller entered the Respondents'employ in June 1951,4and, with some in-terruptions(once for a period of about 11/2years)worked in the Respondents'plant whenever it was in operation until she was discharged on December 13, 1958(under circumstances to be described later).From some point in June 1955 untilher dismissal, she was employed on the day shift in the packaging department, per-forming "just about every job" there, although spending much the greater portionof her time on the wrapping machine.On the day of her discharge she was work-ing as a wrapping machine operator on one of the lines, and she had been so em-ployed for a substantial period prior thereto.The day shift foreman of the pack-aging department at the time of her dismissal was William J. Berry.Her immediatesupervisor was a lineman named Price Simon.Simon entered the Company's employ in April 1958, working at miscellaneoustasks such as stacking cases and cartons and operating a "machine that forms car-tons," and becamea linemaninmid-October, about 2 months before Miller's dis-IThe letters U.S D A. apparently stand for United States Department of Agriculturewhich appears to have certain inspection functions related to the Respondents' products.4The evidence does not specifically establish that Miller was on the payroll of bothRespondents.However, that she was in the employ of both may fairly be inferred fromthe fact that the packaging department whet e she worked for some years before her dis-chargewas used duringher emnloyment to package both potatoand cornproductsMoreover, as noted earlier, the Res; indents concededly constitute a single employer forthe purposes of application of the Act 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge.He had had no previous supervisory experience. Initally, he worked as alinemanon one of the night shifts, but about 10 days after he becamea lineman, hewas assigned to the day shift and to the line on which Miller worked. Simon hasimpaired vision in one eye,and has difficulty distinguishing colors with the other, anddiscussed his visual handicaps with Miller after his assignment to the day shift.Alluding to the fact that he "was new and inexperienced" and to his impaired vision,he asked Miller to help him in distinguishing colors in wrapping paper, and in ad-justing the wrapping machine.5On December 12, 1957, upon petition of the Union, the Board directed that arepresentation election be held among the Respondents'production and maintenanceemployees.About a month later, while the election was pending, the Respondentssponsored and organized a so-called grievance committee, composed of employeesappointed by management representatives, with a view to dealing with the committeein matters pertaining to employees' grievances. In the election, which was held onJanuary 21, 1958, a few days after formation of the committee, a majority of theemployees voted against the Union.The labor organization filed objections to theresults of the election. In a Decision and Order issued on July 9, 1958 (unpub-lished) the Board, passing on the objections, found that the establishment of the"grievance procedure shortly before the election," and other improprieties committedby the Respondents between the time the election was ordered and the date it washeld, had "made a fair election impossible."The Board thereupon set the electionaside, and directed that another be held. (SeeOre-Ida Potato Products, Inc., et al.,121 NLRB 40.) The Board has also since held in another proceeding that theRespondents violated Section 8(a)(1) of the Act by their conduct in forming thegrievance committee and by threatening an employee with "reclassification and areduction in wages in the event of a union victory in the (first) Board election."(SeeOre-Ida Potato Products, Inc., et a!.,123 NLRB 1037, decided May 6, 1959.)8In August 1958, before the second election was held, the grievance committeewas "reorganized," and on that occasion, at least some of the committee memberswere elected by the employees they represented.Miller and another employee werechosen in that manner as the committee representatives of day shift packaging department employees.Miller also was the Union's "official representative.inthe plant," as one witness (Maxine Merrill) testified, and was regarded by the Re-spondents, as they concede in their brief, as one of the Union's "principal adherentsand organizers" in the establishment.?There is no doubt, too, that Berry was aware,at the time of Miller's discharge, that she had been active on behalf of the Union.The second election ordered by the Board was held on October 17, 1958.Millerwas one of three employees selected by the Union to represent it as election ob-servers.The Union again failed to receive a majority of the ballots. So far as ap-pears, no objections have been filed to the results of the second election.In November 1958, several weeks after Simon's assignment to the day shift as alineman, various packaging department employees asked Miller, as a grievance com-mittee member, to request the management to define the authority of linemen and,specifically, to ascertain whether the latter were authorized to transfer an employee5 Simon testified at one point that his color blindness is "very slight, . . . very, veryslight," and at another that he has no "more trouble than the average person" in deter-mining whether the wrapping paper "is suitable or passable."This does not quite jibewith other testimony he gave to the effect that he asked Miller to help him distinguish"close shades of green and blue," and at another point that "I know something is wrongwith the paper but I don't know.what it is, I don't know what the color is afterI take it off" In any case, the point to note here is that Simon's evidence gives supporttoMiller's testimony that lie solicited her assistanceThe relevant findings are based onher testimony as she impressed use as a credible witness, in contrast to Simon who wasnot, in my judgment, as objective and candid in his testimony as he should have beenO For the purpose of making findings relating to the representation proceedings, theformation of the grievance committee, and the Board's decisions and orders mentionedabove, I have taken official notice ofOre-Ida Potato Products, Inc, et at,121 NLRB 40,andOre-Ida Potato Products, Inc , et al ,123 NLRT: 1037.7 In their brief (p. 2), the Respondents state - "The employee Fern Miller was an ob-server at the last election and the company freely admits that they have always knownthat she was interested in the union and was one of their principal adherents andorganizers and also allege that this enthusiasm and that this desire on her part tocontinually discuss unionism and disturb fellow employees by these discussions is one ofthe principal reasons she neglected her woik, became insubordinate, refused to followorders and left her post without authority "As will appear later, I do not agiee thatcredible evidence establishes any such deficiencies in Miller's work performance ORE-IDA POTATO PRODUCTS,INC., ETC.277from one station to another.Miller raised the question with Otis Williams, Ore-Ida's vice president,at a meeting between the management and the grievance com-mittee held on November 21, 1958.Williams replied that the linemen had had noauthority to transfer employees from one task to another prior to the second Boardelection,but that since that time they had been vested with such power, as well asthe authority to discharge employees.Later that day,Berry rebuked Miller for having sought clarification of thelinemen'sauthority at the meeting with the management,stating that she had noright to do so without securing his prior approval, and that such behavior "in thearmy" would be regarded as "insubordination."She stated that she had noconnection with the army,and that she"had no intention of going over his heador causing any trouble,"but that Williams had instructed the grievance committeeto transmit employees'complaints and suggestions to the management and had saidthat he (Williams)would specify "who was responsible"for corrections.8Prior tothis incident,Berry had been friendly with Miller, frequently discussing"workingconditions or . . . working problems" with her, but thereafter he manifested adistant attitude,speaking to her only"when it was necessary,"as when he gaveher a work assignment.It has been Berry's custom to visit a kitchen in the plant laboratory to drink coffee,and while on such an errand on several occasions,prior to Miller's discharge, hemade some observations regarding her to Virginia Bennett, who is employed in theRespondents' "quality control research.and experimental department,"and hadserved as an observer,on the companies'behalf,at the Board elections.On thefirst of these occasions,about 2 weeks after Berry's rebuke to Miller(and abouta week before the latter'sdischarge),the foreman told Bennett that there were"approximately five and possibly eight in the packaging room" who were going tobe discharged,and that Miller and Bernice Johnson(who was employed as a caseron the same line as Miller)"had better watch their step"or "they would have to go."In the course of a subsequent conversation in the laboratory kitchen, not longthereafter,Berry remarked to Bennett that he "was going to clean up the unionrepresentatives,"and in a talk with Bennett shortly before the discharge,Berry toldher that he was "waiting"forMiller and Johnson"to make a cabobble["mistake," asBennett explained in her testimony]and he was going to fire them both."In one oranother of these conversations,Berry told Bennett that"therewas too muchidleness back there [apparently meaning the packaging department]and that he wasgoing to get those people lined out where they could get some work done and getthat place cleaned up back there."He did not mention Miller as one of "thosepeople" who had engaged in "idleness." 9B The discharge of Fern Miller and contentions relating theretoBerry discharged Bernice Johnson in the packaging room at about 12:30 p.m.,shortly before the lunch period,on December 13, 1958, telling Johnson to go to thepersonnel office for her paycheck.Before leaving the room, Johnson informed8It is undisputed that Berry criticized Miller because she sought clarification of amatter at the meeting with WilliamsAccording to Berry, lie told Miller to take up"minor grievances"with him, and not "to take them to the office without (his) knowl-edge"; and that"in the army"conduct such as Miller's "was insubordination "Also,Berry's version of the conversation implies that the question Miller raised with Williamswas whether the linemen had "authority to start and stop the line"Actually,there isno evidence that that was a subject of discussion at the meeting of the grievance com-mittee with Williams.Be that as it may,Miller impressed me as a forthright witness,and Berry as an evasive and unreliable one (as will appear in some detail later).Hence,I have based findings as to Berry's conversation with Miller on the latter's testimony.9Findings concerning Berry's remarks to Bennett are based on Bennett's testimony.Berry testified"I never told anybody at any time that I would fire anybody for belong-ing to the union I said [to Bennett]people who do not do their job, undesirable char-acters without the best interest of the company at heart we didn't have a place for themthere "The foreman did not specify in which of the several conversations with Bennetthe made these alleged remarks.In any case,in evaluating Bennett's testimony, it isimportant to bear in mind that she acted as an observer,on the Respondents' behalf, ateach Board election at the plant,and I think it quite unlikely that she would testifyfalsely against the Respondents'interest.In fact, she appeared to me to be a reluctantwitnessMoreover,as will appear later,Berry gave unreliable testimony on a numberofmaterial subjectsIam unable to accept his denial,described above, and creditBennett's account of the remarks Berry made to her 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiller of the discharge, and the latter asked Johnson if she wanted "that address"(an allusion to the address of an office of the National Labor Relations Board).Although the address was not specified, Johnson understood what was meant, andreplied that she wished to have it. Johnson then started for the office, but recallingthat Berry had given her no reason for her discharge, she sought him out and askedfor the reason.He replied that she had been insubordinate and undependable.The lunch period had begun by that time, and Johnson proceeded to the plantlunchroom in search of MillerShe located Miller there, and the latter gave her apiece of paper which contained the address of the Board office. Berry, who had en-tered the lunchroom immediately behind Johnson, was about a half dozen feetaway at the time. Some of the women employees including Miller, were weepingbecause of Johnson's discharge, and the foreman told Johnson to go to the personneloffice.He then asked Miller whether she would like to see the personnel manager,and she replied that that was up to Berry, whereupon the latter told her to go to thepersonnel office.Although Berry did not say in so many words that Miller wasdischarged, it is clear that that was what he meant, and that she so understood him.In any case, it is undisputed that Berry discharged Miller in the lunchroom.Miller followed Johnson to the personnel office. Johnson's paycheck was readyfor her.No closing check had been prepared for Miller, but one was drawn andgiven to her later that afternoonThe basic question involved here is whether Miller was discharged, as the GeneralCounselmaintains, because of management's hostility toward her union andgrievance committee activities, or whether she was dismissed, as the Respondentscontend, for justifiable reasons pertaining to her work.1eBoth Simon and Berry testified in support of the Respondents' position, eachasserting in effect that the decision to discharge Miller was reached shortly beforethe lunch period on December 13, 1958. Simon testified that as he was making aminor adjustment on the wrapping machine at about 12:15 p in. on that date, henoted that Miller was "talking to other employees" at another line "when she shouldhave been at her post"; that he summoned her to her line; and that he then soughtout Berry in the packaging room and recommended Miller's discharge.According toBerry, after receiving Simon's recommendation, he was unable, because of somechores, to notify Miller of her dismissal before the lunch period began, and, theforeman testified, the reason he went to the lunchroom was to inform Miller ofher discharge.In addition to describing Miller's alleged absence from the line on December 13as the precipitating cause of the decision to discharge her, both Simon and Berryimputed other shortcomings to her.Testifying that Miller was not a "good" worker,Simon stated that he rebuked her on various occasions for making adjustments onthe wrapper, telling her that it was his job to make them; that she was frequentlytardy in coming to her work station in the morning and in returning from restperiods; that she "jammed" the wrapping machine as much as "15 times" a day;that she "talked and . . . couldn't concentrate on her work" and was indifferentto it, leaving her line "many times" to speak to employees on another line; thatbecause of her shortcomings, quantity production on her line was substandard; thatthe line's output increased after her dismissal; that he recorded shortcomings inMiller's performance in a notebook he maintained for the recordation of his com-plaints regarding the work of employees under his supervision; and that he reportedcriticisms he had of Miller to George Ryan, the Respondents' personnel manager,on some four or five occasions.Berry, testifying in much the same vein as Simon, asserted that Miller "resented"transfers from one task to another; that when so transferred, "she wouldn't do muchwork," but "would stand and talk," with the result that her output was "a smallpercentage of what the others did," and that she "slowed down" such other em-ployees; that her inattention to duty caused her machine to jam "numerous times,"resulting in the loss of "a lot of time"; that her morning tardiness was "very obvious,"delaying the departure of the wrapper operator on the preceding (graveyard) shift,or from time to time causing him (Berry) or another supervisor to substitute anotheremployee for Miller until her arrival; that her tardiness "seemed to get worse"during the last several weeks of her employment; and that he admonished her forinattention to duty and tardiness.io The motivation for Johnson's discharge is not in issue in this proceeding, although itmay be noted, in passing, that the Respondents sent for her and reemployed her a fewdays after her discharge ; and that, according to their personnel manager, George Ryan,she was reinstated because the "offense" charged to her by Berry ("noncooperation," asRyan put it) was determined by Ryan and Williams to be "unfounded 11 ORE-IDA POTATO PRODUCTS, INC., ETC.279The Respondentsalso presentedtestimony of three graveyard shift employees onthe subject of Miller's tardiness.One of them was the wrapper operator whomMiller was required to relieve.The substance of their testimony is that during aperiodof some weekspreceding Miller's discharge she was frequently tardy in themorning, thusdelaying the departure of the graveyard shift wrapper operator onher line.In her testimony, Miller denied that eitherSimonor Berry had ever expressedcriticism of her work to her,assertingon the contrary (without contradition) thatin the springof 1958 Berry had commended her for her work. She agreed that thewrappingmachinefrequently jammed, but 'attributed this to the fact that the machinein usefor several months before her dismissal (having been substituted for a betterone that was needed for other purposes) was "worn out," with loose and slippingparts; andshe stated that she told the foreman about the difficulty with the machine,but that he replied that the machine would have to do until the arrival of a new one.Denying that she had ever been criticized or reprimanded for tardiness, Millertestified that she was unable to state whether she had ever been tardy during thelastmonth of her employment, but that she never held up production and was notardier than the other employees; that because of production factors, the start andend of lunch and rest periods were irregular for line employees, including herself;that tardy return from such periods was a widespread problem among employeesin the entire packaging department because of a defective clock by which employeesmeasured their time, and the lack of a whistle or buzzer to signal the end of lunchor rest periods; that the grievance committee complained to the management re-garding the defective clock, recommending the installation of a whistlesignallingsystem; and that Williams promised toinstall anew clock. (The evidence of thecommittee's complaintis undisputed.A new clock was installed at some point afterMiller's discharge.)Miller also denied that she held up production on her line, orleft it to visit elsewhere, stating that all employees on the line left it "quite oftento close boxes on the other lines."The sense of her testimony (and of otherwitnesses) is that this was done when her line was not in operation as, for example,when the wrapping machine broke down. On occasion, according to Miller, whenneither Simon nor any other supervisor was available, she stopped the wrappingmachine (and thus the flow of production on the line) when imperfections in thewrapping paper appeared, in such instances taking a sample of the paper to theU.S.D.A. office to find out from a "quality control" employee whether the paperwas suitable. If told that the paper should not be used, she waited at her machineuntil Simon returned and changed the paper. She consulted the "quality control"employee on these occasions, Miller testified, because Simon had asked for herassistancein distinguishing colors, and both the lineman and Berry had told herand other employees that the decision whether the paper was suitable was withinthe province of the "quality control" personnel.The General Counsel presented the testimony of six employees (Turner, Curry,Johnson, Merrill, Hopkins, and Davies, all currently in the Respondents' employ) onthe subject of Miller's performance.Each of these witnesses had worked either atMiller's line or near it for a substantial period prior to her discharge, and eachrebuts one aspect or another of the testimony Berry and Simon gave regardingMiller's work.Some testified that she usually returned to her station on time fromlunch and rest periods; others that she returned no later than the other employeeson her line.One witness (Merrill) asserted that some of the employees who workedon Miller's line were tardy in the morning more frequently than Miller, and thatsome reported for work "much later than she."A number of the employees calledby the General Counsel stated that Miller performed her work competently; othersthat they never heard any criticism of Miller's work; some that they never sawMiller slow down production; and others that they never observed Miller leavingher line needlessly.Almost all of these witnesses testified that the wrapping machineused by Miller for some months prior to her dismissal broke down frequently, anumber of the employees stating that the machine did so because it was old and inpoor condition.One of the witnesses (Hopkins), a wrapper operator who hasworked in that capacity for about 4 years on a line near the one on which Millerwas employed, testified that she has frequently left her line to go to the U S D.A.office to secure a "quality control" judgment as to the suitability of paper; that thathas been one of her functions; that Berry was aware of her practice; that she hasnever been criticized for it; and that, although her lineman is vested with responsi-bility for stopping her line, no one has ever told her that she has no authority to doso, and she does it as circumstances, such as the unavailability of her lineman, mayxequire, using her judgment in thg matter. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Discussion of theissues and concludingfindingsItmay be pointedout as apreliminary to discussion of theissuesthat a determi-nation ofthemotivation for Miller's discharge does not hinge on the questionwhether Berry was aware at the time he discharged Miller that the slip of paperMiller gave Johnson in the lunchroom contained a Board office address.One mayassume, asBerry claims, that he had no such knowledge, but a total view of therecord, including some evidence not previously mentioned, impels the conclusionthat the justifications for the dismissal put forward in the testimony of Berry andSimonare nothing more than pretexts and afterthoughts to conceal an unlawfulmotive for the discharge.Moreover, as will appear, there is good reason to believethat certain records relating to Miller, variously signed by Berry and Simon andmaintained in the Respondents' files, were not made in the usual course of business,but are mere improvisations setting forth afterthought reasons for the dismissal.As a background to these conclusions, it is well to bear in mind that Miller workedfor the Respondents for the greater part of 7 years; and that there is no evidencethat they were in any way critical of, or dissatisfied with, her work prior to theBoard election in October 1958, in which she acted as an observer for the Union.Indeed, it is a striking fact that although the Respondents, according to GeorgeRyan, their personnel manager,maintaina system of recording supervisory com-plaints against employees on cards, they were unable to produce any such complaintrecord pertaining to Miller antedating the second Board election.The cards pro-duced, taken together, cover a span of some 6 weeks, substantially coinciding withthe period between Simon's assignment to the day shift, about 10 days after thesecond election, andMiller's discharge.iiIn short, the record amply warrantsan inference that the Respondents were satisfied with Miller's work for a substantialnumber of years prior to the relatively brief period that Simon acted as her super-visor, and with that in mind, one may proceed to a consideration of the credibilityof Berry and Simon, and of the reliability of records they made or signed on thesubject of Miller's work performance.These records consist of four complaint cards signed by Simon alone; a fifth signedby Berry, Simon,and a linemannamed Leon Hammer; and a sixth executed byBerry alone.Three of the cards signed by Simon alone are respectively datedNovember 4 and 5, and December 2, 1958. The fourth of that group is a so-called"general statement" card purporting to set forth criticism of Miller for the entireperiod from October 27, 1958, the date of Simon's assignment to the day shift,and Miller's discharge on December 13, 1958.The card signed jointly by Berry,Simon, and Hammer is dated November 10, 1958 (and will be termed the jointcard, for convenience of reference).The card signed by Berry alone is datedDecember 13, 1958. and purports to set forth his reason for Miller's termination.All of the cards were prepared by Ryan or under his supervision (although hedenies, contrary to the fact, as I find below that that is true of all the cards).There are some serious discrepancies in the evidence concerning the six cardsAlluding to the fact that he became personnel manager on November 20, 1958,Ryan gave testimony to the effect that he had no role in the preparation and execu-tion of the cards bearing earlier dates.He also testified that supervisors usuallybring a complaint to his office for recordation "as near . . . as possible" to theend of the shift on which the given infraction occurs, and that the complaint cardsrelating to a discharged employee are maintained after the dismissal for use in casethe Respondents become involved "in a situation such as today (this proceeding) andneed them."Simon's testimony on the subject of the cards he signed departs widely fromthat of Ryan. In effect contradicting Ryan, Simon stated that all five cards bearing11The complaint cards were produced by Ryan in response to a suhpena served, by theGeneral Counsel.Ryan testified that a search of the Respondents' records revealed nocomplaint cards on Miller prior to one executed by Simon and dated November 4. 1958(although, as will appear, it was actually signed after Miller's discharge which tookplace about 6 weeks after the date of the card)Berry professed to have no recollectionwhether he had ever filed a complaint against Miller before November 1958. and in myjudgment was evasive about the matterAccording to Ryan, complaint cards on in-dividuals still in the Respondents' employ are screened every 6 months, and, upon suchreview, cards are destroyed in given circumstancesThe fact still remains that there isno evidence that any card on Miller has ever been discarded and that Ryan was unabletoproduce any card relating to any period prior to the last 6 weeks of Miller'semployment. ORE-IDA POTATO PRODUCTS, INC., ETC.281his signature were executed by him in Ryan's office and at Ryan's request, and thatRyan had had them "drafted" for his signature.But aneven more striking circum-stance is that, according to Simon's testimony, he signed all five cardsafterMiller'sdischarge, notwithstanding the fact that three of them (including the joint card)bear dates over a month before the dismissal.Hammer, Simon stated, signed thejointcard at the same time as he. It is also noteworthy that in a sworn statementgiven by Simon to a representative of the General Counsel prior to the hearing,Simon stated: "I don't remember when I signed these cards but I think . . . Isigned them all the same time. I signed them I would say about a week after she(Miller)was discharged.At any rate I am sure it was after the discharge." LikeSimon, Hammer testified that he signed the joint card after Miller's discharge.Hammer also stated that the date of execution of that card "could have" been asmuch as 11 days after the dismissal, and that he, Berry and Simon signed the cardin the presence of each other, and on the same occasion.Berry's evidence relating to complaint cards he signed has an evasive and am-biguous flavor that characterizes his testimony at a considerable number of points.The Respondents were unable to produce any complaint card on Miller bearingany earlier date than November 4, 1958; yet when asked whether he had signedany card on Miller prior thereto, Berry replied, "There are so many employees andso many dates I couldn't say"; and following -that, in response to an inquiry whetherhe had ever filed a card regarding Miller, before the joint card, the foreman statedthat he is "in noposition to recall all the dates and cards."As to the joint cardand his December 13 card, he said that he "couldn't say the exact date or time" ofhis signatures, and, then asked to state "approximately when it was," he statedthat it was "[a]long in November or December." The complaint on the joint card,Berry stated, was "turned in" before the discharge.Then, asked when he signed it,he replied, "I don't know," but at a subsequent point, he stated that it was signed"before" the discharge.Still later, he testified that "[t]o my guessing" the jointcard was signed before the dismissal, and the December 13 card after the discharge.I do not believe Berry's "guessing" that he signed the joint card before Miller'sdischarge, nor am I able to accept Ryan's claim to the effect that he played no rolein the preparation and execution of the cards respectively dated November 4, 5,and 10 In short, all six cards, I find, were executed after Miller's discharge.12The record will not yield a conclusion that the six cards were signed on or afterthe date (December 24, 1958) on which the charge in this proceeding was servedupon the Respondents, although Hammer gave testimony to the effect that the jointcard could have been signed by him as late as that date, but there is neverthelessample reason to conclude that the cards are no more than afterthoughts improvised'aThere are four additional cards relating to Miller in evidenceOne, dated Novem-ber 7, 1958, was signed by Hammer; another bearing no date (but, according to Ryan'sestimate, signed about November 22 or 23) was executed by a supervisor named GeorgeLittle ; and the other two, respectively dated November 17 and 21, 1958, were pur-portedly signed by a supervisor named Garland Christiansen (whose signature was notauthenticated by any testimony)Little and Christiansen were not called as witnesses,and their cards are hearsayItmay also be noted that Berry's testimony contains noclaim that he took the Little and Christiansen cards into account in deciding to dis-charge MillerAs for Hammer's November 7 card (which alleges that Miller "startedline five minutes late," and "was visiting other employees, and not watching her work"),the document is, in my judgment, as unreliable as the cards executed by Berry andSimon after Miller's discharge.Like those cards, contrary to Ryan's testimony, notwith-standing the date it bears, it was executed, as Hammer conceded, after Miller's dis-missal.Although Hammer stated that the contents of the card are true (doing so byblanket affirmation in response to a suggestive statement by counsel that the "facts statedin the exhibit are correct"), he could not "give any reason" why he waited some5 or 6 weeks (if not substantially more) following the alleged events set forth in thecard before executing a complaint card.Moreover, he contradicted himself as to whatprompted him to go to Ryan's office to sign the card, stating at one point that no onesent him there and that he went "voluntarily," and, subsequently, that the idea of goingto the office did not originate with him and that "as nearly as I can recall," Berry toldhim to go there In the light of what has been said above, and of the testimony (whichI credit) that Miller performed her work competently and attended to her duties, I amunable to accept, as a basis for findings, Hammer's blanket affirmation that the "factsstated in that exhibit are correct."Furthermore, the alleged "facts," I am convinced,played no role in Berry's decision to discharge Miller 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDat one point or another after the dismissal, whether before or after the service of thecharge, for such "need" as might arise "in a situation" such as this proceeding.13Supporting that view there is, first, the hard fact that all five cards signed by Simonwere, as he admits, executed by him some time after Miller's dischargeMoreover,according to Ryan, a supervisor usually reports a complaint to his office "asnear . . . as possible" to the end of the shift on which the given infraction occurs;yet there is no plausible explanation in the record why the complaint cards respec-tively dated November 4, 5, and 10 (the joint card) and December 2 werenot exe-cuted, contrary to the practice Ryan describes, until some point after December 13;nor why the "general statement" card, again at variance with the custom Ryandescribed, deals with alleged shortcomings in Miller's work, as the card puts it,"From 10-27-58 to 12-13-58." In that connection, I think it an instructive com-mentary on the Respondents' position in this case that the November 4 card, whichalleges thatMiller "was five minutes or more late returning from lunch" and thusdelayed the work of the line, was not signed by Simon until some 6 or more weeksafter the date on which the alleged incident occurred; and that the "general state-ment" card charges Miller with jamming the wrapper "several times a day, actuallyasmany as 15 times during a shift," in the face of Miller's plausible explanation,supported by the testimony of a number of employees (whom I credit) who workedon or near her line, that the machine jammed because it was "worn out" and hadloose and slipping parts(It is undisputed that Miller, as she testified, "complainedto the foreman about that old wrapper," and that he replied that she would "haveto get by" with it until the installation of a new machine.) 14How far the Respondents are grasping at straws to justify the dischargepost hoc,ergo propter hocbecomes even more evident upon an inspection, in the contextof the whole record, of the other three cards executed by Simon.The November 5card reads: "Fern Miller Stated to Price Simon `It doesn't make any difference tome whether we turn out ten pallets or twenty pallets.' (This is an example of herattitude.)(Deliberately and willingly slowing down production.)" Simon, it maybe noted, testified that the parenthetic remarks on the card were "added (to hisalleged complaint) by whoever made the statement up."The identity of theperson responsible for the "added" material, whether Ryan or another, is of nogreat moment.The important point to note is that neither the card nor Simon'stestimony imputing the relevant statement to Miller sets forth any context in whichitwas made.Unlike Simon, Miller described the context, and from her undisputedtestimony in that regard, it is clear that the remark she made does not exemplifyan attitude of "[d]eliberately and willingly slowing down production." 15The"The General Counsel subpenaed and introduced the complaint cards duringthe courseof his case-in-chief (and at a considerable point before its close), and called Ryan andSimon as witnesses in connection therewithMuch of the evidence pertaining to thecards was elicited during the General Counsel's case-in-chief.Thus, in the nature ofthings, one cannot know what use, if any the Respondents would have made of thecards hadnot the General Counsel introduced them and called Ryan and Simon as wit-nesses.In any case, it may be noted that in their brief the Respondents, as support fortheir position that Miller was discharged for justifiable cause, rely on testimony byBerry and Simon describing alleged shortcomings in Miller's work thatare also sum-marized invarious of the cards14A new wrapping machine was, in fact, installed, shortly after Miller's discharge, onthe line onwhich she had been employed, although there is conflict in the evidence asto whether the installation took place on the next workday after the dismissal or a -fewdays later.Berry claims that the replacement was made for productionreasons un-related to the quality of the old machine; that it is "as good" as the new one; andthat "the girls are asking" for the return of the old machine "because it does a betterjob of wrapping." I deem it unnecessary to resolve the conflict as to the dateof installa-tion of the new equipment, or to pass on the truth of Berry's evaluation of its efficiencyas comparedto the old, since the credible evidence persuades me that Miller performed'her work competently ; that the Respondents actually never criticizedher performance ;.that the old machine jammed because it had defective parts ; and that themachine--jamming had no connectionwith Miller's discharge.''sDescribingthe context in which theremark was made,Miller testified credibly thatseveral days before herdischargeSimon complainedto her that the day-shift checkweigherswere older than those on the swing shift,and "couldn'twork as fast" ; andthat she repliedthat there were no check weighers in any department who "could beatthe girls onour line," that I don't care whether we run ten pallets or twentypallets I amnot going torace with another shift," that "[w]e have to try to put up qualityboxes,"and that"you [Simon)have to admit thatwe are good and we do ourshare,"To this), ORE-IDA POTATO PRODUCTS, INC., ETC.283contentsof the card, and of Simon's testimony to the same effect, have a speciousposture in my judgment.Thisis alsotrue of the November 10 (joint) card, andof the testimony of Berry, Simon, and Hammer in support of its contents.Thedocument charges that Miller closed down her line "in violation of a direct orderto keepline runninguntil linemen could change overwrap"; that she did so togo to the U.S.D.A. office to inquire "if overwrap was too discolored to use, whichwas a problem for lineman to solve"; and that Miller was then warned "to refrainfrom closing line down, and warned of penalty for insubordination as stated ingeneralCompany policy."Actually, Simon, as he admitted, was absent on a"break" period at the time involved.Hammer substituted for him and, accordingtoHammer's account, on the occasion in question, he went to fetch some wrappingpaper, telling Miller "to keep running the wrapper" until his return.But it is undis-puted that discolored paper appeared in the machine during his absence and thatMiller went to the U.S.D.A. office, as both she and Hopkins, the wrapper operatoron a neighboring line, had done on other occasions, when a supervisor was unavail-able, in order to secure a "quality control" judgment as to the suitability of thepaper.Moreover, Simon had asked her to assist him because of his defective visionand inexperience, and she had been told by her foreman and lineman, as she testi-fied, that a decision as to the suitability of wrapping paper rests with the "qualitycontrol" personnel.In the context of circumstances, and particularly bearing inmind that what she did was plainly designed to facilitate production, and that thejoint card was not signed until some 5 or more weeks later, I think it a distortionof the facts to say that what she did was "in violation of a direct order" and "insub-ordination" (a misnomer which is reminiscent of Berry's assertion that Miller'sproper grievance committee activity of November 21 was "insubordination" as "inthe army"). Indeed, the allegation of "insubordination as stated in general Com-pany policy" takes on a posture of absurdity in the light of Hopkins' undisputedtestimony that in her years as a wrapper operator she has frequently gone to the"quality control" office to receive a judgment as to the suitability of paper; thatBerry has been aware of her practice; that she has never been criticized for it; andthat she uses her judgment in stopping her line, as circumstances may require, whenher lineman is not available.The contents of the December 2 card, and Simon'ssimilar testimony, to the effect that Miller made adjustments on the wrappingmachine and repeated such conduct after being "warned not to do so," similarlysound a tenuous and implausible note.isThe fact is, as the evidence establishes,that Simon had had little experience as a lineman prior to his assignment to the dayshift,and that for that reason, and his impaired vision, he asked Miller to helphim and to show him how to make adjustments on the wrapping machine. Againstthat background, I think it quite improbable that Simon would be critical or, in anycase,take a serious view of the "adjustments" to which he alludes, particularlyin the light of the evidence that the machine was defective and old, and subject tofrequent breakdowns.The testimony of Berry and Simon imputing a history of inefficiency, insubordina-tion, inattention to duty, and excessive tardiness to Miller is entitled to no greatercredence than the complaint cards they signed, for both the testimony and theMiller testified without contradiction, Simon responded that "I'll say that much for youthat there isn't any line that is better than you girls, the girls on your line."16 The alleged infraction of December 2 is recordedin Simon'snotebookas havingoccurred on November 19, 1958. It may also be noted that the claimed "insubordination"recorded on the November 10 card is not entered in the book. Be that as it may, thebook, like the cards, has earmarks of unreliability.One notable one is that althoughSimon claims he kept it as a record of infractions of all employees under his supervision,Miller is the only employee mentioned in it. Interrogated about the matter, he pointedto some evidence that pages had been torn out and explained that these were the pageson which he had recorded shortcomings of other employees.But when asked to namesuch employees, he refused to do so on the professed ground that he "couldn't see bring-ing" up the name of a personinvolved in an infraction that had been "all cleared up."It is alsonoteworthy that although the sense of testimony by Simon is to the effect thatthe book was a substantially contemporaneous record of employees'shortcomings, itcontains a "general statement" of alleged infractions for the period "10-27-58-12-13-58," comparable to the card of that nature. Incidentally, the transcript, amongother inaccuracies, erroneously quotes me as alluding to the notebookas "a true docu-ment"In the course of passinguponan objection.As is evident from the context, thecolloquy in question took place only a short while after the initialallusionto the bookby counsel, and long before it was offered and received in evidence, and there was obvi-ously no occasion for the characterization of the book imputed tome in the transcript. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDcontents of the cards are basically cut from the same cloth.Moreover,contraryto the claims of Berry and Simon,there is substantial evidence in the record, in theform of testimony by employees who worked with or near Miller, to the effectthat she performed her work competently and attended to her duties, and that themachine-jamming which Berry and Simon stress as causing production lags, wasthe product of an old and defective wrapping machine. So far as the record shows,only one of these employees(Merrill)is an active adherent of the Union(in fact,there is no evidencethat anyof the others are even members of the organization),and, assuming for that reason,for the sake of discussion,that she may be regardedas an interested witness, the record presents no reason for the application of thatlabel to the others. In short, Turner, Curry, Johnson, Merrill, Hopkins, and Daviesimpressed me as credible witnesses,and_I credit their testimony on the subject ofMiller's work performance,and her punctuality characteristics in returning to herwork station from lunch and rest periods.Moreover, against the background ofthis credited evidence of Miller's fellow employees,and in view of the shortcomingsin the testimony of Berry and Simon, d credit Miller's testimony that neither Berrynor Simon ever expressed any criticism of her work to her.With respect to the morning tardiness imputed to Miller, in the light of a numberof matters to be noted below, I find credible Miller's testimony to the effect thather tardiness rate was no higher than those of the other employees on her line, butapart from that, there are clear indications in the record that tardiness was not afactor in the decision to dismiss her.Support for that conclusion may be found, first, in the tenor and content of asworn statement Berry gave representatives of the General Counsel several monthsbefore the hearing.Although the affidavit purports to set forth deficiencies inMiller'swork and Berry's alleged reasons for the discharge,there is no referencein the statement to any tardiness by Miller.17 Significantly, in that connection, inhis affidavit, Berry specifically states that his reason for discharging another employee(Howard Shepherd) was the latter's tardiness in returning to work from lunch andrest periodsThe omission from the affidavit of any imputation of tardiness toMiller may be contrasted with Berry's testimony that "the times" when Miller "wasn'tat her wrapper" in the morning to relieve the graveyard shift wrapper operator onher line were"veryobvious."Second, one would think that if Miller's punctualitycharacteristics were substandard, Berry would have made out one or more complaintcards about the matter; yet the Respondents produced no such cards, and it is evi-dent that they havenone.18Third, although the Respondents maintained dailyrecords of Miller's morning reporting time, as they do in the case of the other pack-aging department day-shift employees, they produced no such records, nor didthey explain their omission to do so; and one may thus entertain a doubt, to say theleast, that the records would support Berry's claim that Miller's tardiness ratewas higher than the average rate of the other employees on her line. Fourth, it iswell to note that the Respondents' answer states that Miller "was dismissed forinefficiency, insubordination, failure to follow orders and a deliberate attempt toslow down.operations and generally showing an attitude lacking in coopera-tion or a full realization of her duties and obligations as an employee; . . . and17 It may be noted, by theway,that the picture of extensive deficiencies in Miller'swork drawn by Berry and Simon in their testimony, and the reasons for the dismissal setout in the affidavit, do not quite jibe with a statement Berry makes in the document thathe "would have no objections to Miller's reinstatement," and that "she was as good aworker as there was in the place " In his testimony, Berry advanced the claim that hesigned the affidavit "under duress " It would serve no useful purpose to recite the testi-mony he gave on the subject Suffice it to say that he was given an ample opportunityto support his claim with facts, and that what resulted, basically, was an extensivepattern of evasiveness and inconsistency, with manifestations of a disposition to distortthemeaning of words and ideas to serve what he conceived to be his interest of themomentThere is no warrant for believing his generalizations that lie was subjected to"duress "If anything, the deficient quality of his testimony on the subject, and hisevasive demeanor in giving it, add weight to the reasons why I ani unable to accept histestimony imputing insubordination, neglect of duty inefficiency, and excessive tardinesstoMiller, and his claim that he discharged her for justifiable causeisRyan produced only two complaint cards alleging tardiness by MillerPreviousreference has been made to these cards.As noted earlier, one was signed by' Hammerand the other by Simon, after Miller's discharge, and some 6 or more weeks after thealleged tardiness incidents described in the cardsNo additional comment on the cardsneed be made here, except to note that each purports to describe a tardy return fromlunch.The Respondents produced no complaint cards alleging any incident of morningtardiness or of a late return from a rest period ORE-IDA POTATO PRODUCTS, INC., ETC.285that her discharge was the result of an accumulation of infractions and failures."One may agree that the quoted allegations are technically broad enough to embracea defense that tardiness played a role in Miller's dismissal, but the fact neverthelessremains that the Respondents undertook to specify alleged reasons for the dismissalin their answer, as Berry did in his affidavit, and that the answer, like the affidavit,does not even impute tardiness characteristics to Miller, let alone specify them asa reasonfor the dismissal.In sum,Iam persuaded that Miller was never repri-manded for tardiness, as she testified; that tardiness was not a factor in her dis-charge; and that the claims imputing tardiness characteristics to Miller are an after-thought, like the complaint cards signed by Simon and the testimony of Berry and.Simon imputing insubordination, inefficiency, inattention to duty, and responsibilityfor machine-jamming to Miller, prior to December 13, 1958.19As for the claim that Miller absented herself from her station, without leave,shortly before the lunch period on December 13 (the precipitating cause of his dis-charge recommendation, according to Simon),I see noreason, in the face of thedeficient quality of Simon's testimony, taken as a whole, to take his word over thatof Miller who denied that she was ever absent from her line needlessly or held upproduction there.The denial, it should be home in mind, finds credible supportin the testimony of employees, who worked at or near her line, to the effect thatthey never saw her leave her line needlessly or slow down production, and thatshe performed her work competently.However, the choice between the conflictingc,laims dos not rest merely upon a belief that Miller and various employees whoworked with or near her are more credible witnesses than Berry and Simon.Aswill presently appear, there are factors outside the testimony of Miller and her fellowemployees that militate against acceptance of the claim that an unauthorized absenceby Miller from her station precipitated either a recommendation that she be dis-charged or the decision to dismiss her.Simon gave ,testimony to the effect that the alleged incident took place withinabout 15 minutes before the line's lunch period (or at "approximately 12.25 p.m.," toquote the December 13 complaint card which Berry signed some time after that date),and according to both Berry and Simon, the latter recommended Miller's dischargewithin a matter of minutes thereafter ("around 12:25, close to lunch hour time,"Berry testified).Berry also stated that he "started to go get her card and dismissher" as Miller's linewas "at the point of shutting down" for lunch, but that hewas delayed in informing her of her dismissal until after she went to the lunchroombecause it was necessary for him to unlock the medicine cabinet for an employee.If the testimony as to thetiming ofthe recommendation and what Berry didbefore he entered the lunchroom is credible, it would tend to explain why he didnot discharge Miller, as he did Johnson, before the start of the lunch period, andwhy Miller's closing paycheck, unlike that of Johnson, was not prepared before thestart of the lunch period.The difficulty with the explanation is that its wholeunderpinning is materially weakened by the fact that in a written statement executedby Simon and given to a representative of the General Counselsometime beforethe hearing,Simonsaid, under oath: "Mr. Berry received my recommendations forFern's dischargea couple of hoursbefore he discharged her on December 13, 1958."[Emphasis supplied.] 20 In addition, the discrepancy between the affidavit and the'BActually,although the Respondents presented testimony imputing excessive tardinesstoMiller,it is not even clear that Berry makes any claim, in his testimony, that anytardiness by Miller entered into his decision to discharge herAccording to Simon, theprecipitating cause of his alleged recommendation that Miller be discharged was thatwhile he was making it "minor adjustment"on the wrapping machine,Millerwas absentfrom her station"talking to other employees"on another lineAs Berry describes therecommendation,Simon told him that Miller"was causing trouble" by absenting herselffrom her station and being"over on the line talking" ,that"the jam-ups had beennumerous as previously and production had been slowed doisnagain"and that Millershouldbe dismissed because she had been green"every opportunity to do a better job"and had not improvedPerhaps the intended implication of this testimony is that Berrytook alleged tardiness by Miller into account in deciding to discharge her, but whetheror not such an implication may be* read into Berry's descriptionof the alleged recom-mendation and the decision lie says he then formed,Ifind,for the reasons stated, thatthe tardiness imputed to her had nothing to do with her dismissal.2OAmong the deficiencies in the transcript,towhich previous reference has beenmade,it erroneously imputes the interrogation appearing on p 264 to rileAs one maygather from the general context,the questions on the page were put,and the relatedallusions to Simon's sworn statement were made, by the General CounselHowever, forthe reasons previously noted,I see no need for the entry of an order correcting the record. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony by Berry and Simon as to the time of the alleged recommendation castsa large shadow over the credibility of the claim that Miller absented herself fromher line, without leave, on December 13, and that this precipitated a recommendationby Simon that she be discharged. It is also noteworthy that neither Simon's "gen-eral statement" complaint card, although executed after Miller's discharge, andpurporting to criticize Miller's performance from "10-27-58 to 12-13-58," nor hisnotebook makes any reference to an unauthorized absence by Miller from her line(although stating that she talked "constantly"), or to any recommendation that shebe discharged.Nor is there any reference to Simon or a recommendation by him inBerry's complaint card dated December 13, which purports to describe the allegedunauthorized absence by Miller from her station and the claimed basis for Berry'sdecision to discharge her.Why, one may pertinently inquire, did not Simon, Miller'simmediate supervisor, who claims he witnessed the alleged infraction (an "im-portant" one, according to Simon), execute a complaint card in accordance with thecustomary practice Ryan describes?The question was in effect put to Simon andproduced the reply, "So many things happened that day,"an explanationthat appearstome to be more evasive than enlightening. Putting this answer and the materialdiscrepancyconcerningthe time of the alleged recommendation alongside othershortcomings in the testimony of Berry and Simon, and taking into account thetestimony of Miller and her fellow employees, I do not believe that Miller absentedherself from her station, as Simon testified and Berry's complaint card states, noram I able to credit the claim that Simon recommended Miller's discharge becauseof such an unauthorized absence, or that it was a factor in the dismissal.The sum of the matter, in the light of what has been said above concerning thecredibility of Berry and Simon, is that the reasons for Miller's discharge put forwardby the Respondents do not survive scrutiny.And the fact that the justifications donot stand up under inspection gives support to an inference that the Respondentshave concealed the real reason for the discharge, and have done so because thereasonis unlawful.The real reason emerges upon consideration of the setting of the discharge, viewedagainst the background of the Respondents' hostility toward the free exercise by theiremployees of rights guaranteed by Section 7 of the ActThat attitude was mani-fested by the Respondents' formation of the grievance committee, and by otherconduct, on the eve of the first election, which, as the Board has held, "made a fairelection impossible."Significantly, also, that holding does not appear to havedeterred the Respondents from assisting,if notindeed sponsoring, the reorganizationof the committee, and recognizing and dealing with it, as the representative of em-ployees, while the second Board election was pending 21Clearly, too, theRespond-ents' attitude toward unionization and the free exercise of Section 7 rights is sharedby Berry, as is evident from the fact that he resented Miller's committee activity ofNovember 21-an activity that was manifestly within the scope of her functions asa representative of employees in her department (and is protected by Section 7 ofthe Act); 22 that some 2 or 3 weeks thereafter, shortly before Miller's discharge, theforeman expressed a resolve "to clean up the union representatives" (an allusion thatobviously referred to Miller, whoever else was meant); and that shortly after thathe stated that he was "waiting" for Miller and Johnson "to make a cabobble "Reading these statements together, as one should, and placing them beside the factthat he was resentful of Miller's activity of November 21. and manifested coolnesstoward her thereafter, in contrast to his prior attitude of friendliness. it becomesclear that from the time he became aware of her November 21 committee activity,21 There is undisputed evidence that in connection with the reorganization of thecommittee in August 1958 Berry asked Miller and others, in turn, to serve on it; thatMiler and the others declined ; that various packaging department employees suggestedthat a committee representative be selected by the ballot of employees ; that Berry agreedto the suggestion, that the balloting was held on the plant premises during workingtime : and that it resulted in the selection of Miller and Hopkins (who were "approxi-mately tied" in the balloting results) as the committee representatives of the employeesinvolvedAs regards the Respondents' participation in the reorganization of the com-nnttee, it may be noted that in an affidavit Berry gave representatives of the GeneralCounsel several months hefoie the hearing, the foreman states that lie "held the elec-tion" that resulted in the selection of Miller and Hopkins as committee members=aAt least one of the functions of the committee was to discuss employees' complaintsand suggestions with management representatives such as WW"illia,ins at regular weeklymeetings ORE-IDA POTATO PRODUCTS, INC., ETC.287and because of it and anunderlying hostility toward "union representatives," Berrywas predisposedto discharge her.That this attitude surfaced and resulted in Miller's discharge in the lunchroombecomes clear upon an examination of the setting and sequence of events there:The context in which Miller gave Johnson the slip of paper containing the Boardaddress wassuch that it would reasonably lead one to believe that the tender ofthe paper was a gestureof support for Johnson, whether or not one knew the con-tentsof the paper.Miller and other women present were weeping at the time,obviously because of sympathy for Johnson, and even Berry's testimony suggeststhat he was resentful of this display, for he describes the scene as one of "peoplecrying andgoing onabout how they had been discriminatedagainst."He does notidentify who was "going on about" discrimination, but it is a fact that in the settingin the lunchroom, Miller's tender of the slip of paper to Johnson had the appearanceof a direct gesture of sympathy for Johnson; that it came from a person whoseactivity as a grievance committee member Berry had resented, and who was a targetof his recent threat "to clean up theunionrepresentatives"; that Berry saw thetransfer of the slip; and that his inquiry whether Miller would like to go to thepersonneloffice, a threatening implication of imminent discharge (and palpably sointended by Berry and understood by Miller) came hard on the heels of the transferof the paper, and was obviously linked to it, whether or not Berry knew what theslip containedFor reasons previously stated, his claim that he had decided todischargeMiller, upon a recommendation by Simon, before he entered the lunch-room does not stand up. The setting in the lunchroom and the tenor of his remarktoMiller, viewed against the background of the fact that she was Johnson's repre-sentative on the grievance committeeand anactive adherent of the Union, and thatBerry was hostile to Miller because of her November 21 committee activity and hadexpressed a resolution "to clean up theunionrepresentatives" shortly before thelunchroom incident, warrant an inference, and I find, that Berry regarded Miller'sact of handing Johnson the slip of paper as a gesture of support and as part andparcel of what heterms "goingon about" discrimination; that he resented thisaction; that his resentment fed upon his preexisting hostility toward Miller as oneof the "union representatives," and her grievance committee activity of November21; and that such resentment and hostility prompted him to ask Miller whether shewould like to go to the personnel office, and to send her there for her terminationwhen she replied that that was up to him.The sum of the matter is that Berry discharged Miller because of her activities onbehalf of employeesas a member of the grievance committee, and because of hos-tility toward her as a "representative" of the Union; and that as a result of the dis-charge, the Respondents discriminated against Miller in violation of Section 8(a) (3)of the Act, and interfered with, restrained, and coerced employees in the exerciseof rights guaranteed by Section 7 of the Act, thereby violating Section 8(a)(a)( I) ofthe said statute.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Respondents described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.- THE REMEDYHaving found that the Respondents have engaged in unfair labor practices viola-tive of Section 8(a)(1) and (3) of the Act, I shall recommend that they cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.The Respondents' unfair labor practices abridge basic rights guaranteed employeesby Section 7 of the Act.23 The rights involved are closely related to others guar-anteed by Section 7. In view of the nature of the unfair labor practices found above,and as the Respondents have committed other unfair labor practices, as the Boardfound inOre-Ida Potato Products, Inc., et al.,123 NLRB 1037, there is reasonableground to believe that they will abridge such other rights in the future unless appro-priately restrained.Therefore, in order to make effective the interdependent guar-antees of Section 7, I shall recommend an order below which will in effect require21N L.R R. v. EntwistleMfg.Co., 120 F 2d 532 (C A 4). 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondents to refrain in the future from abridging any of the rights guaranteedemployees by said Section 7.24Having found that the Respondents discharged Fern Miller on December 13,1958, in violation of Section 8(a) (1) and(3) of the Act, I shall recommend that theRespondents offer her immediate and full reinstatement to her former or a sub-stantially equivalent position without prejudice to her seniority and other rights andprivileges,and make her whole for any loss of pay she may have suffered by reasonof the discrimination against her,as found above, by payment to her of a sum ofmoney equal to the amount of wages she would have earned,but for the said dis-crimination,between December 13, 1958, and the date of a proper offer of rein-statement to her as aforesaid;and that the said loss of pay be computed in accord-ance with the formula and method prescribed by the Board in F.W. WoolworthCompany,90 NLRB 289, to which the parties to this proceeding are expresslyreferred.25Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding,Imake the following:CONCLUSIONS OF LAW1.The Respondents constitute,and have constituted at all times material to thisproceeding,a single employer within the meaning of Section2(2) of the Act.2.Amalgamated Meat Cutters and Butcher Workmenof America, AFL-CIO, is,and has been at all times material to this proceeding,a labor organization withinthe meaning of Section2(5) of the Act.3.By discriminatorilydischarging Fern Miller,as foundabove, theRespondentshave engaged in and are engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.4.By interfering with,restraining,and coercing employees in the exercise ofrights guaranteed them by Section 7 of theAct, asfoundabove, the said Respondentshave engaged in and are engaging in unfair labor practices within the meaning ofSection8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]u May DepartmentStoresd/b/a Famous-Barr Stores v N L R B,326U S. 376 ;Bethlehem Steel Company v N L R B,120 F. 2d 641(C A, D C ).21 In accordance with the Board's past interpretation, the expression"former or asubstantially equivalent position" is Intended to mean "former position wherever possible,but if such position is no longer in existence,then to a substantially equivalent position "The Chase National Bank of the City of New York,San Juan, Puerto Rico, Branch,65 NLRB 827.Benne Katz,Alfred Finkel,and Murray Katz, d/b/a Williams-burg Steel Products CompanyandArchitectural and Engi-neering Guild,Local 66, American Federation of TechnicalEngineers,AFL-CIO.Case No. 2-CA-5368. January 22, 1960DECISION AND ORDEROn July 13, 1959, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that pit cease and desist therefrom andtake affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief, and the GeneralCounsel filed a brief.126 NLRB No. 39.